Citation Nr: 0711160	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-32 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for pulmonary embolus 
(also claimed as a blood clot of the lungs).

2.  Entitlement to service connection for a left leg 
condition (also claimed as a blood clot of the left leg).  

3.  Entitlement to an initial compensable disability 
evaluation for residuals of a myocardial infarction (also 
claimed as a blood clot, abnormal EKG, and blocked artery).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1983 to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Washington, DC.  

Thereafter, jurisdiction was transferred to the Roanoke, 
Virginia, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify the veteran if further action 
is required on his part.


REMAND

In a July 2006 letter, the Board informed the veteran that, 
in accordance with his request, he had been scheduled for a 
hearing at the Board on September 5, 2006.  

In an August 2006 letter, the veteran indicated he would be 
unable to attend the hearing because he was working in the 
Middle East in support of Operation Iraqi Freedom.  He 
requested that the hearing be postponed to a date to be 
determined, but noted that he would return to the United 
States in February 2007.  

In a report of contact dated March 1, 2007, the veteran's 
representative reported that he had contacted the veteran to 
determine if he still desired a Central Office hearing before 
a Member of the Board.  The veteran had stated that he had 
moved to Georgia and that he would like a videoconference 
hearing in Atlanta.  He requested that appropriate action be 
taken, to include remanding the case and scheduling the 
veteran for a videoconference hearing.  The representative 
supplied the veteran's new address and new phone numbers.  

In accordance with the veteran's request and in order to 
ensure due process, the case is REMANDED for the following 
actions:

1.  Jurisdiction over the veteran's 
claims and claims folder should be 
transferred to the Atlanta, Georgia, RO.

2.  The veteran should be afforded the 
opportunity for a videoconference hearing 
at the Atlanta, Georgia RO, before a 
Veterans Law Judge.

Thereafter, the case should be returned to the Board for 
final appellate review if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


